EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Vivenzio on June 5, 2021.

The application has been amended as follows: 
1.	(Currently Amended) A turbomachine system comprising:
a turbomachine configured to process a fluid, the turbomachine comprising a turbomachine rotor having a turbomachine shaft with a first shaft end and a second shaft end, the turbomachine shaft being supported by active magnetic bearings for rotation in a turbomachine casing, and the first shaft end extending outside the turbomachine casing;
a rotary machine coupled to the first shaft end of the turbomachine shaft to drive the turbomachine, the rotary machine housed in a rotary machine casing separated from the turbomachine casing;
a shaft line extending between the turbomachine casing and the rotary machine casing drivingly connects the turbomachine to the rotary machine;
a first closed cooling circuit configured to circulate a cooling fluid therein and fluidly coupled to the active magnetic bearings and to a cooling fluid source configured to restore a cooling fluid pressure in the first closed cooling circuit, the first closed cooling circuit comprising a cooling fluid impeller rotatably mounted on the turbomachine shaft at the second shaft end inside the turbomachine casing and driven by the rotary machine, the cooling fluid impeller 
a second closed cooling circuit configured to circulate a cooling fluid therein and fluidly coupled to the rotary machine and to the cooling fluid source, the second closed cooling circuit comprising a circulation fan to circulate the cooling fluid entering the rotary machine casing from the second closed cooling circuit to cool the rotary machine[[,]]; and
a pressure reduction device is arranged between the cooling fluid source and the first closed cooling circuit,
wherein the first closed loop cooling circuit is fluidly separated from the second closed loop cooling circuit, [[and]] the fluid processed by the turbomachine is different than the cooling fluid respectively supplied to and circulating in the first closed cooling circuit and the second closed cooling circuit, and the cooling fluid source provides cooling fluid at a first pressure higher than a second pressure in the first closed cooling circuit. 

2.	(Canceled) 

3.	(Original) The turbomachine system of claim 1, wherein the cooling fluid is an inert fluid or a fluid compatible with the active magnetic bearings. 

4.	(Currently Amended) The turbomachine system of claim 1, further comprising a sealing arrangement configured to fluidly separate the first closed cooling circuit from an internal volume of the turbomachine containing a turbomachine process gas. 

5.	(Original) The turbomachine system of claim 1, wherein the first closed cooling circuit is fluidly coupled with all active magnetic bearings supporting the turbomachine shaft.

6.-7.	(Canceled) 

rotary machine is an electric machine.

9.	(Canceled) 

10.	(Previously Presented) The turbomachine system of claim 1, wherein the turbomachine is one of a compressor and a pump.

11.	(Previously Presented) The turbomachine system of claim 1, wherein the rotary machine is an electric motor.

12.-14.	(Canceled) 

15.	(Previously Presented) The turbomachine system of claim 1, wherein the rotary machine comprises a rotor rotatingly supported by active magnetic bearings and the second closed cooling circuit is fluidly coupled to the active magnetic bearings of the rotary machine such that the cooling fluid circulated by the circulation fan cools the rotor and the active magnetic bearings of the rotary machine.

16.	(Previously Presented)  The turbomachine system of claim 15, wherein the first closed cooling circuit further comprises a first heat exchanger upstream of the impeller and a second heat exchanger downstream of the impeller.

17.-19.	(Canceled) 

20.	(Currently Amended) The turbomachine system of claim [[19]]1, further comprising a non-return device configured to prevent leakage of cooling fluid from the first closed cooling circuit to the second closed cooling circuit. 

1, further comprising dry gas seals between the turbomachine rotor and the active magnetic bearings supporting the turbomachine rotor, and dry gas delivery ducts fluidly coupling the dry gas seals to a dry-gas source, wherein the dry-gas source is fluidly separated from the first closed cooling circuit.

22.-25.	(Canceled) 

26.	(Currently Amended) A turbomachine system comprising:
a compressor configured to process a fluid, the compressor comprising a compressor rotor having a compressor shaft with a first shaft end and a second shaft end, the compressor shaft supported by active magnetic bearings for rotation in a compressor casing, the first shaft end extending outside the compressor casing;
an electric motor configured to rotate the compressor rotor, the electric motor comprising a stator housed in a motor casing and a rotor supported for rotation in the motor casing, the rotor having a motor shaft extending from the motor casing and drivingly coupled with the first shaft end of the compressor shaft;
a first closed cooling circuit configured to circulate a cooling fluid therein and fluidly coupled to the active magnetic bearings of the compressor, the first closed cooling circuit comprising an impeller mounted inside the compressor casing on the compressor shaft at the second shaft end for rotation therewith and configured to circulate the cooling fluid in the first closed cooling circuit to cool the active magnetic bearings of the compressor; [[and]] 
a second closed cooling circuit configured to circulate a cooling fluid therein and fluidly coupled to the electric motor, the second closed cooling circuit comprising a circulation fan arranged in the motor casing and configured to circulate the cooling fluid entering the motor casing from the second closed cooling circuit to cool the electric motor[[,]];
a source of cooling fluid fluidly coupled to the first closed cooling circuit and to the second closed cooling circuit to restore a cooling fluid pressure in the respective closed cooling circuit; and
a pressure reduction device is arranged between the cooling fluid source and the first closed cooling circuit,
wherein the first closed loop cooling circuit is fluidly separated from the second closed loop cooling circuit, [[and]] the fluid processed by the turbomachine is different than the cooling fluid respectively supplied to and circulating in the first closed cooling circuit and the second closed cooling circuit, and the cooling fluid source provides cooling fluid at a first pressure higher than a second pressure in the first closed cooling circuit. 

27.	(Previously Presented) The turbomachine system of claim 26, wherein the motor shaft is supported by active magnetic bearings, and the second cooling circuit is configured to remove heat from the active magnetic bearings of the electric motor and from the stator and rotor of the electric motor.

28.	(Canceled) 

29.	(Previously Presented)  The turbomachine system of claim 26, wherein the first closed cooling circuit further comprises a first heat exchanger upstream of the impeller and a second heat exchanger downstream of the impeller.

30 	(Currently Amended) The turbomachine system of claim [[2]]1, wherein the active magnetic bearings include a radial magnetic bearing and an axial magnetic bearing.

31	(Previously Presented) The turbomachine system of claim 30, wherein the active magnetic bearings include two radial magnetic bearings, with one of the two radial magnetic bearings arranged between the turbomachine rotor and the first shaft end and the other of the two radial magnetic bearings arranged between the turbomachine rotor and the second shaft end, and one axial magnetic bearing arranged between the turbomachine rotor and the second shaft end.


a turbomachine configured to process a fluid, the turbomachine comprising a turbomachine rotor having a turbomachine shaft with a first shaft end and a second shaft end, the turbomachine shaft being supported by active magnetic bearings for rotation in a turbomachine casing, and the first shaft end extending outside the turbomachine casing;
a rotary machine coupled to the first shaft end of the turbomachine shaft to drive the turbomachine, the rotary machine housed in a rotary machine casing separated from the turbomachine casing;
a shaft line extending between the turbomachine casing and the rotary machine casing drivingly connects the turbomachine to the rotary machine;
a first closed cooling circuit configured to circulate a cooling fluid therein and fluidly coupled to the active magnetic bearings and to a cooling fluid source configured to restore a cooling fluid pressure in the first closed cooling circuit, the first closed cooling circuit comprising a cooling fluid impeller rotatably mounted on the turbomachine shaft at the second shaft end inside the turbomachine casing and driven by the rotary machine, the cooling fluid impeller configured to circulate the cooling fluid in the first closed cooling circuit to cool the active magnetic bearings;
a second closed cooling circuit configured to circulate a cooling fluid therein and fluidly coupled to the rotary machine and to the cooling fluid source, the second closed cooling circuit comprising a circulation fan to circulate the cooling fluid entering the rotary machine casing from the second closed cooling circuit to cool the rotary machine; and
a non-return device configured to prevent leakage of cooling fluid from the first closed cooling circuit to the second closed cooling circuit,
wherein the first closed loop cooling circuit is fluidly separated from the second closed loop cooling circuit, and the fluid processed by the turbomachine is different than the cooling fluid respectively supplied to and circulating in the first closed cooling circuit and the second closed cooling circuit. 



34.	(New) A turbomachine system comprising:
a compressor configured to process a fluid, the compressor comprising a compressor rotor having a compressor shaft with a first shaft end and a second shaft end, the compressor shaft supported by active magnetic bearings for rotation in a compressor casing, the first shaft end extending outside the compressor casing;
an electric motor configured to rotate the compressor rotor, the electric motor comprising a stator housed in a motor casing and a rotor supported for rotation in the motor casing, the rotor having a motor shaft extending from the motor casing and drivingly coupled with the first shaft end of the compressor shaft;
a first closed cooling circuit configured to circulate a cooling fluid therein and fluidly coupled to the active magnetic bearings of the compressor, the first closed cooling circuit comprising an impeller mounted inside the compressor casing on the compressor shaft at the second shaft end for rotation therewith and configured to circulate the cooling fluid in the first closed cooling circuit to cool the active magnetic bearings of the compressor;
a second closed cooling circuit configured to circulate a cooling fluid therein and fluidly coupled to the electric motor, the second closed cooling circuit comprising a circulation fan arranged in the motor casing and configured to circulate the cooling fluid entering the motor casing from the second closed cooling circuit to cool the electric motor;
a source of cooling fluid fluidly coupled to the first closed cooling circuit and to the second closed cooling circuit to restore a cooling fluid pressure in the respective closed cooling circuit; and
  a non-return device configured to prevent leakage of cooling fluid from the first closed cooling circuit to the second closed cooling circuit,



35.	(New) The turbomachine system of claim 34, further comprising a pressure reduction device is arranged between the cooling fluid source and the first closed cooling circuit.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The office concurs with some positions raised by Applicant on Page 8 of the Applicant Arguments filed on March 30, 2021.  In particular the office notes US 7,193,341 to Bosen and US 2016/0025106 to Gilarranz relied upon the primary cooling circuit and claim features, do not teach completely fluidically isolated cooling between first and second closed loop circuits, but rather a fluidically shared same initial source and some overlap cross-flow exchange between them at the downstream end. That said Applicant’s arguments with regards to the fluid being different between process and cooling is NOT persuasive.  Applicant refers to an admission by G1 that the fluids processed and used in the first/second circuit “CAN be the same” which is an open admission that they also cannot be identical, which Applicant has instead argued as interpreted as they MUST be the same, which is not supported in a reading of the cited section.  The office noted previous claims 17 and 19, clarified the nature of the single fluid source for both first and second sections, and this feature when combined with one of claim 18 and 20, towards either not returning one of the circuit fluids to the source OR further reducing the pressure of one circuit to render it isolated downstream, this feature would not conform with the fluid system in particular of Bosen and Gilarranz as provided.  Thus, one of ordinary skill; however, would not be moved to change G1 to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745